                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


JENNIFER BARNER,

                   Plaintiff,
                                                    Case No. 20-cv-1032-pp
      v.

COMMISSIONER OF SOCIAL SECURITY,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
        WITHOUT PREPAYING THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s request indicates

that she is not employed, she is not married, and she has no dependents she is

responsible for supporting. Dkt. No. 2 at 1. The plaintiff’s monthly income is

$1,018 ($84 spousal retirement benefits, $355 food stamps, $579 widow

benefits). Id. at 2. The plaintiff has monthly expenses of $1,061 ($660 rent,


                                         1

           Case 2:20-cv-01032-PP Filed 07/10/20 Page 1 of 3 Document 5
$401 other household expenses). Id. at 2-3. The plaintiff does not own a car or

her home or any other property of value, and she has no cash on hand or in a

checking or savings account. Id. at 3-4. The plaintiff states, “I live with a friend

and they help pay for my living expenses.” Id. at 4. The plaintiff has

demonstrated that she cannot pay the $350 filing fee and $50 administrative

fee.

       The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

       The plaintiff’s complaint indicates that she was denied benefits by the

Commissioner of Social Security for lack of disability but that she is disabled

due to breast cancer, obesity, hypertension, hyperlipidemia, degenerative disc

disease, knee impairment, depression, and anxiety. Dkt. No. 1 at 2. The

plaintiff claims that the Administrative Law Judge failed to give appropriate

weight to the opinion of the agency’s own psychological examiner and failed to

address non-exertional limitations demonstrated by the record in his residual

functional capacity finding. Id. The plaintiff alleges that the denial of benefits

                                          2

          Case 2:20-cv-01032-PP Filed 07/10/20 Page 2 of 3 Document 5
by the Commissioner is not supported by substantial evidence under 42 U.S.C.

§405(g) and all other applicable laws and regulations, including the weight of

the evidence, the plaintiff’s credibility, the medical evidence of record, and

applicable evidentiary issues. Id. At this early stage in the case, and based on

the information in the plaintiff’s complaint, the court concludes that there may

be a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 10th day of July, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3

          Case 2:20-cv-01032-PP Filed 07/10/20 Page 3 of 3 Document 5
